If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


GREEN SKIES HEALING TREE, LLC,                                         UNPUBLISHED
                                                                       January 20, 2022
               Plaintiff-Appellant,

v                                                                      No. 355574
                                                                       Genesee Circuit Court
FLINT ZONING BOARD OF APPEALS,                                         LC No. 20-114722-AA

               Defendant-Appellee,



Before: O’BRIEN, P.J., and STEPHENS and LETICA, JJ.

PER CURIAM.

        Plaintiff appeals by leave granted1 the circuit court order denying leave to file a late appeal
of the decision by defendant, Flint Zoning Board of Appeals (ZBA), affirming the city planning
commission’s denial of a variance. We reverse and remand for proceedings consistent with this
opinion.

                       I. BASIC FACTS AND PROCEDURAL HISTORY

        Plaintiff owns and operates a state-licensed medical marihuana business in Flint, Michigan.
In March 2020, plaintiff requested a use variance from the city of Flint’s Planning Commission
(FPC) to expand its business to sell recreational marihuana. The FPC denied plaintiff’s request
for multiple reasons, but primarily expressed its concern about residential proximity to plaintiff’s
business. On May 19, 2020, defendant’s board members and city staff conducted a board meeting
remotely over Zoom. At this meeting, plaintiff petitioned defendant to overturn the FPC’s decision
and “grant the special land-use request.” Specifically, plaintiff’s counsel, store manager, and
director of operations addressed the nature of the surrounding area, the size of the business,
available parking, the potential increase in traffic, and anticipated revenue growth as a result of the
addition of recreational sales. Defendant’s board members heard plaintiff’s representatives speak


1
 Green Skies Healing Tree, LLC v Flint Zoning Bd of Appeals, unpublished order of the Court of
Appeals, entered March 3, 2021 (Docket No. 355574).


                                                 -1-
and answer questions as well as commentary from members of the public. At the conclusion of
the hearing on the issue, defendant’s voting board members unanimously denied plaintiff’s
request. The factors considered included that the property was not zoned for “Group E Marihuana
Facility Use,” and the approval of the variance would permit an adult use retail facility within 300
feet of a residential zoning district.

        In the weeks after defendant’s decision, plaintiff’s counsel contacted the city’s director of
planning and development, Suzanne Wilcox, on several occasions by e-mail, requesting the
minutes for the May 2020 meeting, indicating the minutes were needed to file an appeal, and noting
that his previous attempts to obtain the minutes were unsuccessful. Specifically, on June 5, 2020,
plaintiff’s counsel advised that he was having “a very difficult time” getting a copy of the ZBA
denial order from anyone associated with the city despite searching its website and contacting
various individuals, without receiving a response. He requested that Wilcox assist him in locating
the correct contact person or forward his request to the correct person. Plaintiff’s counsel
explained that the appeal deadlines were contingent upon the ZBA’s written denial order and
expressed concern that the order would be published without notice to plaintiff. That same day,
Wilcox e-mailed her response, advising that nothing had been provided to plaintiff yet, the
“minutes from that meeting ha[d] not yet been made available,” but defendant would issue a
notification to plaintiff shortly.

        Plaintiff’s counsel sent correspondence to Wilcox on June 17, 2020, June 23, 2020, and
June 24, 2020, again seeking a status update on the ZBA denial order or meeting minutes. In this
correspondence, plaintiff’s counsel also inquired about filing a formal notice of appearance on
behalf of plaintiff to ensure that he received a copy of the ZBA denial order when published.
Additionally, plaintiff’s counsel inquired about how to renew the existing licensing for plaintiff.
On June 24, 2020, city employee, William Vandercook, spoke with plaintiff’s counsel. Plaintiff’s
counsel apparently apprised Vandercook that he needed the approved meeting minutes. However,
Vandercook advised plaintiff’s counsel that defendant had not met since April 21, 2020. He
nonetheless notified plaintiff’s counsel that “we would send him a copy [of the meeting minutes]
after they are approved by the board.” Vandercook memorialized his conversation with plaintiff’s
counsel in an e-mail to Wilcox, and plaintiff’s counsel was also a recipient of this e-mail.

        On July 6, 2020, and July 20, 2020, plaintiff’s counsel e-mailed Vandercook seeking a
status update regarding the ZBA meetings or approval of the meeting minutes denying plaintiff’s
variance. Additionally, on July 20, 2020, plaintiff’s counsel e-mailed Wilcox, requesting an
update on the license renewal and noting that the last contact on the matter was a month ago. On
July 28, 2020, plaintiff’s counsel again e-mailed Wilcox seeking the meeting minutes of the ZBA
denial of the variance as well as renewal forms required for continued state licensing. It was noted
that it was over a month since defendant’s representatives responded to plaintiff. Further,
plaintiff’s counsel asked, “Are you all intentionally ignoring my e[-]mails?” That same day,
Wilcox responded, indicating defendant only approved minutes during its scheduled meetings, had
not met since the “last meeting,” and had no July meetings scheduled. Wilcox offered to send
plaintiff a copy of the draft minutes, but noted that they would not be the official minutes “until




                                                -2-
the ZBA approves them.” In reply, plaintiff’s counsel requested more information regarding the
state license renewal process, but did not request a copy of the draft minutes.2

        On August 18, 2020, defendant approved the minutes of its May 19, 2020 meeting at which
it denied plaintiff’s request for the variance. Despite the prior representations, defendant’s board
members or city employees did not give notice of the approval to plaintiff or send a copy of the
approved minutes to plaintiff’s counsel within 21 days. Rather, on September 15, 2020, plaintiff’s
counsel learned from Vandercook, for the first time, that defendant approved the aforementioned
minutes on August 18, 2020.

        Plaintiff filed its claim of appeal from the ZBA decision on September 15, 2020, 28 days
after the minutes were approved on August 18, 2020, and seven days after the 21-day deadline for
filing had expired. The appeal alleged defendant’s denial of its requested variance was erroneous
because the decision violated due process, applied the incorrect standard of review, was not
supported by competent and material evidence, and failed to comply with the city’s own
ordinances. Plaintiff acknowledged that its appeal was untimely filed, but sought leave to file a
late appeal, contending that defendant intentionally and negligently failed to provide the minutes
to plaintiff, despite advising that defendant’s representatives would send the minutes to plaintiff
“upon their publication.” Plaintiff submitted that the trial court had the equitable authority to
consider plaintiff’s appeal as timely filed in light of the COVID-19 pandemic’s impact on
defendant’s regular meeting schedule, defendant’s knowledge of plaintiff’s desire to perfect a
timely appeal, and defendant’s complete failure to notify plaintiff of the meeting minutes approval.
Further, plaintiff alleged that defendant was not prejudiced by the seven-day delay in filing the
claim of appeal. Indeed, defendant did not dispute that plaintiff had made multiple requests for
the approved minutes, did not dispute that defendant’s agents represented that they would send to
plaintiff a copy of the meeting minutes upon approval, and had no objection to the late appeal.

        Citing Quality Market v Detroit Zoning Bd of Appeals, 331 Mich App 388; 952 NW2d 603
(2019), the trial court denied plaintiff’s motion for leave to file a late appeal, concluding that
MCL 125.3606(3) did not authorize a late appeal under MCR 7.105(G). The trial court also
acknowledged that “the Covid-19 pandemic may be a reasonable explanation here for the delay in
the notification of the approval of the meeting minutes, it does not rise to the level here of ‘unusual
circumstances’ that would allow the [trial] [c]ourt to employ its equitable powers[.]” The trial
court also denied plaintiff’s motion for reconsideration. As noted, we granted plaintiff’s
application for leave to appeal.

                                           II. ANALYSIS

       Plaintiff contends the trial court erred in failing to find unusual circumstances which
warranted application of equitable estoppel to permit plaintiff’s untimely appeal. We agree.




2
 In an exchange of e-mails, city attorney Kelly Thompson notified plaintiff of the information
necessary for the state license renewal issue and indicated the effects of the COVID-19 pandemic
had caused delays and “displaced” city employees.


                                                 -3-
       “This Court reviews de novo questions of law in zoning cases.” Quality Market, 331 Mich
App at 392. This Court also reviews de novo whether the trial court properly interpreted and
applied the relevant statutes. Id. at 393. Further, “[w]hen reviewing a grant of equitable relief, an
appellate court will set aside a trial court’s factual findings only if they are clearly erroneous, but
whether equitable relief is proper under those facts is a question of law that an appellate court
reviews de novo.” McDonald v Farm Bureau Ins Co, 480 Mich 191, 197; 747 NW2d 811 (2008).

         In general, “[a]n appeal to the circuit court of a zoning board decision must be taken within
the time allotted by statute.” Quality Market, 331 Mich App at 393.3 In this case, the applicable
statute, MCL 125.3606(3), requires an appeal from a decision of a zoning board of appeals be filed
within whichever of the following deadlines comes first:

       (a) Thirty days after the zoning board of appeals issues its decision in writing
       signed by the chairperson, if there is a chairperson, or signed by the members of
       the zoning board of appeals, if there is no chairperson.

       (b) Twenty-one days after the zoning board of appeals approves the minutes of its
       decision.

“The time limit for filing an appeal in the circuit court is jurisdictional; a circuit court lacks
jurisdiction over an untimely filed claim of appeal.” Quality Market, 331 Mich App at 393. While
“MCR 7.103(B)(4) provides that the circuit court may grant leave to appeal from a final order or
decision of an agency if an appeal of right was not timely filed and a statute authorizes a late
appeal[,] . . . [t]he latter requirement was lacking in that MCL 125.3606(3) does not authorize an
appeal by leave granted or a late appeal.” Quality Market, 331 Mich App at 395;
MCL 7.103(B)(4).

       Michigan courts undoubtedly possess equitable power to extend statutory deadlines
although such power has traditionally been reserved for unusual circumstances such as fraud or
mutual mistake. Devillers v Auto Club Ins Ass’n, 473 Mich 562, 590; 702 NW2d 539 (2005);
Cincinnati Ins Co v Citizens Ins Co, 454 Mich 263, 270; 562 NW2d 648 (1997). The doctrine of
equitable estoppel is a judicially created exception to the general rule that statutory deadlines run
without interruption. Cincinnati Ins Co, 454 Mich at 270.

       One who seeks to invoke the doctrine generally must establish that there has been
       (1) a false representation or concealment of a material fact, (2) an expectation that
       the other party will rely on the misconduct, and (3) knowledge of the actual facts
       on the part of the representing or concealing party. This Court has been reluctant
       to recognize an estoppel absent intentional or negligent conduct designed to induce
       a plaintiff to refrain from bringing a timely action. Negotiations intended to




3
  The authority of local units of government “to regulate land and use through zoning” derives
from the Michigan Zoning Enabling Act (MZEA), MCL 125.3101 et seq. Olsen v Chikaming
Twp, 325 Mich App 170, 179; 924 NW2d 889 (2018).


                                                 -4-
       forestall bringing an action have been considered an inducement sufficient to
       invoke the doctrine, however. [Id. (citation omitted).]

Additionally, “[w]hen a person voluntarily assumes a duty not otherwise imposed by law, that
person is required to perform it carefully, not omitting to do what an ordinarily prudent person
would do in accomplishing the task.” Zine v Chrysler Corp, 236 Mich App 261, 277; 600 NW2d
384 (1999) (citation and quotation marks omitted).

        In Cincinnati Ins Co, a driver drove his vehicle into a building, causing damage. The
building was insured by the plaintiff insurance company. The plaintiff’s claim adjuster was in the
process of determining damages for contents loss and business interruption loss. However, the
defendant, the driver’s insurance company, apprised the plaintiff that it preferred to address the
entire claim at once, rather than piecemeal, and did not raise a statute of limitations defense. Thus,
the plaintiff acted in good faith, for the convenience of and at the request of the defendant, by
deferring its demand for payment until the entire loss was calculated. Further, the plaintiff’s
representative documented its communications with the defendant, and the defendant did not
dispute the content of their understanding. Id. at 264-267, 270-272. Because the contents loss
claim was timely submitted and the parties agreed to the processing of the entire claim at once, the
defendant was estopped from seeking to bar the plaintiff’s claim as untimely. Id. at 272-273.

        Under the facts and circumstances presented in this case, we conclude that the trial court
clearly erred in declining to hold that unusual circumstances existed that warranted the application
of estoppel to permit plaintiff’s late appeal. First, defendant was no longer operating in its usual
manner because of the COVID-19 pandemic. Indeed, defendant’s board members were no longer
conducting in-person and regularly scheduled meetings. Consequently, when plaintiff’s counsel
attempted to learn when the meeting minutes would be approved, he was never given a definitive
date. Additionally, plaintiff’s e-mails to city employees repeatedly went unanswered. After
continuing to contact various representatives, plaintiff’s counsel received responses from Wilcox
and Vandercook. Both individuals advised that approval of the meeting minutes had not occurred
and that each would notify or submit a copy of the approval to plaintiff’s counsel. Indeed,
plaintiff’s counsel requested that a notice of his appearance be placed on file to ensure his receipt
of the meeting minutes.

        Instead of timely submitting the meeting minutes to plaintiff in accordance with the
representations, plaintiff was not made aware of the approval until the time for filing the claim of
appeal had passed. Plaintiff’s counsel was given this information from Vandercook. Additionally,
defendant did not oppose the circuit court’s acceptance of the late appeal, did not file an answer to
plaintiff’s application for leave to appeal with this Court, and did not file an appellee brief in
opposition. A review of the record indicates the circuit court concluded it would not engage its
equitable authority because MCL 125.3606 did not require defendant to provide plaintiff with a
copy of the approved minutes and the challenges of the COVID-19 pandemic, by itself, did not
rise to level of unusual circumstances. However, defendant’s regularly scheduled in-person
meetings were suspended, and the meeting minutes were traditionally approved at those meetings.
Thus, plaintiff was unable to determine when the meeting minutes would be approved. Further,
defendant failed to dispute that plaintiff made repeated requests for the minutes, did not object to
plaintiff’s motion to file a late appeal, and did not dispute plaintiff’s factual allegations regarding
the representations made by defendant’s agents. The record indicates plaintiff attempted to obtain


                                                 -5-
a copy of the minutes for appeal purposes during the height of the COVID-19 pandemic when
defendant experienced difficulty in holding regular meetings and operating as it normally would.
From Wilcox’s and Vandercook’s correspondence with plaintiff, defendant intended to assist
plaintiff in obtaining the approved minutes to timely file an appeal, but for unknown reasons failed
to do so. Thus, defendant’s representatives’ promise to notify plaintiff of the approval of the
meeting minutes constituted an assumption of a voluntary duty because no statute required
defendant, or its employees, to give such notice. Plaintiff repeatedly informed defendant’s
employees that notice of when the minutes were approved was crucial to its ability to file an appeal.
Accordingly, an ordinarily prudent person that volunteered to notify plaintiff when the minutes
were approved would have given such notice in a timely manner, and not a month later. Zine, 236
Mich App at 277. Because defendant’s employees indicated they would notify plaintiff when the
minutes were approved, plaintiff’s counsel relied on this promise and ceased its repetitive contacts
with defendant’s representatives.

       We conclude that plaintiff reasonably relied on defendant’s promise to notify it when the
minutes were approved. Further, because defendant concedes that plaintiff’s mere seven-day late
appeal does not create any significant prejudice, the trial court should have allowed plaintiff’s
motion to file a late appeal. Consequently, the trial court erred in failing to apply its equitable
power to expand the statutory time limit to file an appeal from defendant’s decision in light of the
unusual circumstances presented.

        Reversed and remanded for proceedings consistent with this opinion. We do not retain
jurisdiction. Plaintiff, as the prevailing party, may tax costs.



                                                              /s/ Colleen A. O’Brien
                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Anica Letica




                                                -6-